Citation Nr: 1126850	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of contusion of the left knee with left thigh atrophy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of the Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas.  In that decision, the RO denied the issue of entitlement to a disability evaluation greater than 10 percent for the service connected contusion of the left knee with left thigh atrophy.  In March 2008, the Board remanded this matter for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2008 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In January 2008, the Veteran testified during a video conference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.


FINDING OF FACT

The residuals of contusion to the left knee disability include range of motion from 0 to 130 degrees and no instability.  There is painful motion, and additional functional impairment upon repeated testing as evidenced by weakened movement, excess fatigability and incoordination.  



CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for residuals of contusion of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased evaluation for the service-connected left knee disability, by a letter dated in May 2006, before the adverse rating decision that is the subject of this appeal.  This May 2006 letter provided the Veteran with the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), including information on how VA determines the disability rating and regarding effective dates.  The Veteran received additional 
VCAA notice regarding this issue on appeal in May 2008 subsequent to the Board remand of the issue.  The Board concludes that VA has met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service, VA and private treatment records.  Social Security Administration (SSA) records are also contained in the claims folder.  The Veteran had VA examinations in June 2006 and May 2009 in connection with the claim.  Statements of the Veteran have been associated with the record.  In addition, he was accorded a video conference hearing and proffered testimony in support of his claim.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Increased Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran's left knee is service connected with a disability evaluation of 10 percent assigned under Diagnostic Code 5260 (limitation of flexion of the leg).  The Veteran filed a claim for an increased disability evaluation for his service-connected left knee disability in May 2006.  He asserted at that time that his knee had gotten progressively worse.  

In a private treatment record, dated in March 2006, the Veteran's private physician, Dr. RF, noted that the Veteran has to take medication three times a day for his knee pain and his low back pain.  It was noted that the Veteran went to Lowe's to try to get a part-time job, but after an hour of walking around the store, he decided not to take the job.  He reported to the doctor that he "is just not able to work anymore."  The relevant impression was osteoarthritis of the knees. 

A May 2006 radiology report on the left knee shows there was very minimal spur formation of the patella on the posterior surface with slight irregularity of the articular surface of the patella.  The joint spaces appeared to be maintained.  There was no evidence of fracture or lytic process.  There was calcification posterior to the knee joint on the lateral view, probably in the popliteal artery.  The impression was minimal arthritic changes of the patella, small calcification in the soft tissue, probably in the popliteal artery.  X-rays of the left knee taken in June 2006 revealed minimal spurring at the knee and the patellar articular surface.  The joint space appeared well preserved and there was no joint effusion.  The impression was minimal spurring otherwise unremarkable examination.

In a June 2006 VA examination report the Veteran reported that over the last several years he has had increasing difficulty with pain in the left knee particularly on attempting to walk.  He stated that his left knee is aggravated significantly when he attempts to carry anything of any significant weight, because of the pain in the left knee.  The Veteran further stated that the knee had been swollen on occasion and had been tabbed on two occasions with withdrawal of bloody fluid.  It was noted that the Veteran retired from work in January 2006.  Examination revealed that the Veteran walks with a slight limp.  He did not use an assisted device.  There was no joint effusion present about the left knee.  The knee felt stable when stressed medially and laterally.  The Veteran was able to extend the left knee from zero to 140 degrees.  There was crepitation in the knee during flexion and extension.  There was good lateral stability.  Repetitive movements of flexion and extension caused increased pain.  There was however, no lack of coordination and there was no excess fatigability, only increased pain with repetitive movement.  The impression was degenerative arthritis involving the left knee with significant functional impairment due to pain.  The examiner noted that the diagnosis certainly is justified.  He also noted that the Veteran's subjective complaints were noted.  He is right-handed.  He was not using an assisted device at that time, but walks with an obvious limp.  The examiner further noted that the Veteran retired because of the pain in his left knee.  The examiner stated that the Veteran's left knee has had a significant impact on his daily activities and he tries to avoid walking any distance at all.  There is no limitation of range of motion, but there is pain on flexion and extension that is aggravated by repetitive movement.  Flare-ups are caused by attempting to walk on an uneven surface.  When there is lateral port or torsion on the knee, the Veteran will have increased pain.  It seems that walking on an uneven surface has led to his development of joint effusion on two occasions.

In a statement by the Veteran contained in his August 2006 notice of disagreement, he stated that he cannot walk or stand for any length of time due to his knees, back and ankle.  He presently takes medication for pain.  Further, he stated that he had to retire from the Department of Corrections due to his disabilities.  He stated that the job required him to receive materials that weighed more than fifty-pounds, and he could not.

At his January 2008 video conference hearing, the Veteran stated that he cannot do any kind of walking because of his left knee.  He stated that he cannot sit for a very long period of time.  He also stated that he cannot bend or stoop at all.  He reported that he has retired and is receiving disability through SSA.  He reports that his service-connected left knee disability affects his social life.  He cannot go grocery shopping.  He can hardly lift more than five or six pounds.  He indicated that in the more than thirty-five years since his left knee was service-connected, it has gotten worse.  Hearing Transcript (Tr.). pp. 3-4.  

Pursuant to Board remand, the Veteran had a VA examination in May 2009.  The examination report indicated that the claims folder had been reviewed.  The Veteran reported that he has had several episodes of contusional-type injuries when he fell two or three times in the service.  He has bumped his knee; and has had progressive discomfort, mainly always in the parapatellar.  He reported that he has not had locking.  He has had no surgery.  His pain is mainly been getting out of a chair, climbing stairs or ladders, or trying to squat and the pain is always parapatellar.  On examination the examiner noted that the Veteran did not "symptom amplify."  He got in and out of a chair.  He walks with a normal gait.  He was able to heel-toe walk.  He was able to squat to 70 degrees times three with pain at full flexion, which for him was 70 degrees in that  position.  Examination seated showed no heat or effusion and normal stability and a normal neurologic examination.  Supine range of motion was zero to 130 degrees with patellofemoral crepitation and pain a the extreme of motion.  X-rays were unremarkable.  Lateral view showed degenerative changes behind the patella with some roughening and irregularity.  The diagnosis was history of contusion of the left knee with patellofemoral pain syndrome and chondromalacia and early degenerative change.  

The examiner commented that the Veteran does not have atrophy.  His motor strength was 5/5 in both lower extremities.  Reflexes and sensation were completely normal.  He demonstrates weakened movement, excess fatigability and incoordination with repeated testing.  He has had no episodes of locking, subluxation, instability or surgery.  The examiner further commented that it is likely as not that the situation the Veteran is experiencing in his knee is the result of the multiple contusional-type injuries he had while he was in the service.  He further stated that his functional impairment was that he cannot squat, kneel, or climb, and he does have pain on motion.  The examiner noted that the Veteran did not demonstrate additional limitation with repetitive testing.  He described flare-ups with weather change.  He had no instability.  

The Veteran's representative claims that the May 2009 VA examination is inadequate, in that the examiner made contradictory statements in addressing the measurements of the Veteran's calves.  In addition the Veteran's representative points out that the examiner described strength of 5/5 in both lower extremities and also notes that the Veteran demonstrated weakened movement.  It is claimed that the examiner did not actually examine the stability of the Veteran's left knee joint.  The Board has reviewed the findings from the May 2009 VA examination and the examination of the Veteran appears to be both thorough and complete, with a review of the Veteran's history and subjective complaints, as well as a full physical examination of the Veteran's left knee.  Range of motion and other testing was conducted.  While the description of leg circumference on the right side is confusing, it is clear that there is no measurable atrophy in the left lower extremity, which is the leg that would be affected by the left knee disability.  The fact that strength in the lower extremities is normal, but there is weakened movement on the left side appears to be differentiation between strength at rest (which is good) as opposed to strength on movement, which is reduced.  The examiner specifically commented on the absence of instability twice in the examination report, and the Board is satisfied that the physician concluded this based on his examination and a review of the record.  The Board finds that the examination was adequate for rating purposes.  

As noted earlier, the Veteran's left knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5260, which is analogous to limitation of motion of the leg.  Diagnostic Codes 5260 and 5261 relate to limitation of motion of the leg.  Under Diagnostic Code 5260, a 10 percent evaluation is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  And a maximum 30 percent evaluation is warranted where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation is warranted where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  A maximum 50 percent evaluation is warranted where extension is limited to 45 degrees.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The Veteran's condition could also be evaluated under Diagnostic Code 5257.  Under this code, impairment of the knee, to include recurrent subluxation or lateral instability will be evaluated as 10 percent disabling if the disorder is found to be slight.  A 20 percent evaluation is awarded for a moderate disability.  A maximum 30 percent evaluation is awarded if the disability is found to be severe.  

In addition, for disabilities evaluated on the basis of limitation of motion, such as here, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Here, the Veteran does not meet the criteria for even a minimal compensable evaluation under Diagnostic Codes 5260 or 5261.  Specifically, range of motion of the left knee at the May 2009 VA examination was from zero to 130 degrees from a supine position.  Even when squatting, flexion was to 70 degrees which would not warrant a compensable evaluation.   

For the purposes of Diagnostic Code 5257, the preponderance of the evidence is against a finding that a separate compensable evaluation is warranted.  VA examiner in the May 2009 examination report indicated the Veteran has no episodes of locking, subluxation, instability or surgery.  At the June 2006 VA examination, there was good lateral stability.  While the Veteran has claimed that the joint is unstable, objective testing has not confirmed this.  The Board finds that the clinical evidence in this respect is more convincing than the Veteran's claims.  While the Veteran is competent to say that he "feels" the knee is unstable, clinicians can test the joint on examination and give an objective assessment regarding the stability of the joint and their assessment is more convincing than the Veteran's claims to the contrary.  A compensable evaluation is not warranted under Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of locking, pain and effusion into the joint), and there is no evidence of ankylosis; therefore Diagnostic Code 5256 is not applicable.  In addition, there is no evidence that the Veteran suffers impairment of the tibia and fibula through nonunion or malunion and no evidence of genu recurvatum, so Diagnostic Codes 5262 and 5263 are not applicable in this case, either.  

The Veteran is in receipt of a 10 percent evaluation.  The Veteran's complaints of pain are supported by findings of functional impairment as evidenced by pain on motion as well as weakened movement, excess fatigability and incoordination after even the least strenuous repetitive motion exercise, and a compensable evaluation is warranted under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  However, the exhibited dysfunction is contemplated by the current 10 percent rating and the Veteran retains good strength and motion in the left lower extremity.  A higher evaluation is not warranted.  

Consequently, the Board finds that the disability picture for the Veteran's service-connected left knee disability does not exceed the criteria for a 10 percent rating, at any time during the appellate period.  The Board has considered the entire appeal period and has staged the assigned increased rating appropriately.  See Hart, 21 Vet. App. at 509-510.

In addition, under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  Here, the rating criteria reasonably describe the Veteran's symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record does not reflect that the Veteran has required frequent hospitalizations for his left knee disability during the period of time on appeal.  In addition, there is no indication in the record that his left knee disability alone markedly interfered with his employment-or daily activities, beyond what is contemplated in the rating schedule (which contemplates industrial impairment) during the period of time on appeal.  In sum, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned evaluation; it is not impractical to apply the regular schedular standards.  For these reasons, a referral for an extra-schedular rating is not warranted.

The Veteran is unemployed.  He has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected left knee disability. See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected left knee disability precludes employment.  The favorable Social Security determination noted numerous nonservice-connected disabilities, including cardiovascular disease, psychiatric disability, and spinal disability and a private medical report noting his inability to work due to his cardiovascular disease.  The clinical evidence reflects some interference with employment due to the service-connected left knee, but the findings are not sufficient to prevent some form of gainful employment, especially sedentary work. Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disability. Thus, entitlement to a TDIU due to his service-connected left knee disability is not warranted.




ORDER

An increased rating for residuals of left knee contusion is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


